Case 5:19-cv-05422-SVK Document 1-17 Filed 08/28/19 Page 1 of 2

EXHIBIT P
Pee Re: 16-6052000025985] Mew Cor i ia youtube copyright strikes - Yehe &S Copyright strike basics - YouTuk x +

 

(> -bttps://support.goagle.com/

 

 

 

 

 

 

N
oS
w= YouTube Help Q. Deseribe your issue
noone OW AGP SENEUS @ COMPELS GNU VENT LGU TEGUEST ISKITG US TO TO SOO ve COPYNONCOWNET TOME NOUES US ¥
that you don't have their permission to post their content on the site, we take down your upload to comply with .
copyright law. (E] Dispute a Content ID claim
Keep in mind that videos can be removed from the site for different reasons, not all of which are copyright- (Remove claimed songs from videos
related. Also, Content 1D claims don't result ina strike.
=} Swap the audio track on your video
az Deleting a video with a strike won't resolve your strike. Click below to see how to resolve a copyright , ee .
; [} Counter Notification Basics
strike. :
2} Monetization during Content iD disputes :
What happens when you get a copyright strike v E] what is a scheduled copyright takedown
request?
How to get information about your strike v
How to resolve a copyright strike “

 
 

 

There are three ways to resolve a copyright strike:

ov Wait for it to expire: Copyright strikes expire after 90 days, as long as you complete Copyright
School & .
2. Get a retraction: You can contact the person who claimed your video and ask them to retract their
claim of copyright infringement.
if 3, Submit a counter notification: If your video was mistakenly removed because it was misidentified as
infringing, or qualifies as a potential fair use, you may wish to submit a counter notification.

 

 

 

19-cv-05422-SVK Document 1-17 Filed 08/28/19 Page

Case 5

 

< ~ fo) 957am El
